      Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kelli Salazar, et al.,                             No. CV-19-05760-PHX-SMB
10                  Plaintiffs,                         ORDER
11   v.
12   Driver Provider Phoenix LLC, et al.,
13                  Defendants.
14
15          Pending before this Court are pending issues from Plaintiffs’ Motion for Conditional
16   Certification and Appointment of Interim FLSA Counsel. (Doc. 38.) Defendants
17   responded, (Doc. 60), and Plaintiffs replied. (Doc. 64.) Oral argument was held on the
18   motion on March 23, 2021. At oral argument, the Court granted Plaintiffs’ request to certify
19   its claims as a collective action pursuant to the FLSA. (Doc. 91.) After oral argument, the
20   parties conferred on a Notice and Consent to Sue form to be sent to potential collective
21   action members. The parties were unable to agree on several provisions of the notice. The
22   Court will address those issues in this order as well. The Court has considered the pleadings
23   and the relevant authority and issues the following order.
24    I.    BACKGROUND
25          Plaintiffs, chauffeur drivers who worked for The Driver Provider in Arizona, Utah,
26   and Wyoming, filed this lawsuit against Defendants on behalf of themselves and all
27   similarly situated employees for Defendants’ alleged failure to compensate employee
28   drivers with the minimum wage and overtime wages and failure to maintain payroll records
      Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 2 of 6



 1   for the Plaintiffs. (Doc. 45 ¶¶ 7-9.) Defendants are privately owned chauffeur companies
 2   in Arizona, Utah, and Wyoming and their owners and officers. Plaintiffs’ Third Amended
 3   Complaint brings three causes of action: (1) failure to pay overtime in violation of the Fair
 4   Labor Standards Act (“FLSA”), (2) violation of Arizona’s Wage Act, A.R.S. §§ 23-350,
 5   et seq., and (3) violation of the Arizona Minimum Wage Act, A.R.S. §§ 23-362, et seq.
 6   (Doc. 45.)
 7          Plaintiffs filed this motion to move this Court for an order: (1) certifying Plaintiffs’
 8   claims under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b); (2) directing
 9   notice to be provided to members of the proposed FLSA collective action so that they will
10   have an opportunity to elect to join the action pursuant to 29 U.S.C. § 216(b); (3) requiring
11   Defendants to produce identifying information for potential FLSA collective action
12   members; (4) approving the Notice of Consent to Sue Form; and (5) appointing the law
13   firm of Martin & Bonnett, PLLC as interim FLSA counsel. (Doc. 38 at 1.) As stated above,
14   at oral argument on March 23, 2021, the Court granted Plaintiffs’ request certifying
15   Plaintiffs’ claims as a collective action pursuant to the FLSA and appointing the law firm
16   of Martin & Bonnett, PLLC as interim counsel. Further, the Court ordered the parties to
17   confer regarding the notice to be sent to potential members of the collective action. This
18   order addresses the remainder of Plaintiffs’ requests. The parties have been unable to agree
19   on a proposed notice to potential collective action members. (Doc. 93 at 1-2.) Defendants
20   filed a notice informing the Court of points of disagreement between the parties regarding
21   the proposed notice to be sent to potential collective action members. (Doc. 93.) Plaintiffs
22   filed an objection to Defendants’ notice. (Doc. 94.)
23   II.    ANALYSIS
24                A. Method of Notice
25          Plaintiffs have requested that the Court approve the distribution of the Notice and
26   Consent to Sue form both through regular first-class U.S. mail and by email. (Doc. 38 at
27   11.) Defendants oppose Plaintiffs’ request to distribute the notice by email. “A certified
28   class must receive ‘the best notice practicable under the circumstances, including


                                                  -2-
      Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 3 of 6



 1   individual notice to all members who can be identified through reasonable effort.’” Weeks
 2   v. Matrix Absence Mgmt. Inc., No CV-20-00884-PHX-SPL, 2020 WL 6081500, at *4 (D.
 3   Ariz. Oct. 15, 2020) (quoting Reab v. Electronic Arts, Inc., 214 F.R.D. 623, 630 (D. Colo.
 4   2002)). Courts now routinely approve the production and use of email addresses to ensure
 5   that notice is effectuated. Knight v. Concentrix Corp., No. 4:18-CV-07101-KAW, 2019
 6   WL 35035052, at *5 (N.D. Cal. Aug. 1, 2019); Scales v. Info. Strategy Design Inc., 356 F.
 7   Supp. 3d 881, 889 (D. Ariz. 2018); Weeks, 2020 WL 6081500, at *4. Because email
 8   addresses are consistently utilized by the majority of the general public, they may be even
 9   more reliable for those past employees who may have changed addresses within the last
10   year. See Knight, 2019 WL 35035052, at *5; see also Weeks, 2020 WL 6081500, at *4
11   (“during the COVID-19 pandemic, people are utilizing email to access information and
12   documents now more than ever.”). Accordingly, the Court will allow distribution of the
13   notice both by U.S. mail and by email.
14             B. Personal Information of Putative Class Members
15          Plaintiffs have also requested the Court order Defendants to produce the names,
16   position(s) held, employment dates, employment location(s), the entity for whom the
17   employee worked or works, last known address, email address, telephone number(s), date
18   of birth, and social security numbers for all potential collective action members. (Doc. 38
19   at 12.) Plaintiffs contend that date of birth and social security numbers are necessary for
20   “follow-up skip tracing” if physical addresses are stale. (Id. at 13.) Defendants object to
21   the production of former and current employees’ phone numbers, email addresses, social
22   security numbers, and dates of birth because the disclosure would invade the privacy of
23   those individuals. (Doc. 60 at 16.) The Court agrees that the production of telephone
24   numbers, dates of birth, and social security numbers would invade the privacy of current
25   and former employees. Putative class members may have provided personal information
26   to Defendants with the expectation of confidentiality. See Taylor v. Autozone, Inc., No.
27   CV-10-8125-PCT-FJM, 2011 WL 2038514, at *5 (D. Ariz. May 24, 2011) clarified on
28   denial of reconsideration, No. CV-10-8125-PCT-FJM, 2011 WL 2357652 (D. Ariz. June


                                                -3-
      Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 4 of 6



 1   14, 2011). Accordingly, in addition to employment information, the Court will only order
 2   the disclosure of information that is necessary to provide potential collective action
 3   members notice of this action. Along with employment information, the Court orders that
 4   Defendants must produce the last known addresses and email addresses for potential
 5   members of the collective action.
 6             C. Notice Period
 7          Plaintiffs request an opt-in period of 90 days from the date on which the notice is
 8   initially mailed and 45 days from the date of any second or subsequent mailing for any
 9   individual to whom a mailed or emailed Notice and Consent to Sue is returned as
10   undeliverable. (Doc. 38 at 12.) Defendants oppose the request and move for a 60-day opt-
11   in period. (Doc. 60 at 16.) The Court determines that a 60-day opt-in period is appropriate
12   to give potential collective action members sufficient time to opt-in and foster the efficient
13   resolution of this action. See Coyle v. Flowers Foods Inc., No. CV-15-01372-PHX-DLR,
14   2016 WL 4529872, at *7. (D. Ariz. Aug. 30, 2016) (“A 60 day opt-in period is sufficient
15   and will ensure efficient resolution of this action”).
16             D. Relevant Time for Opt-In Plaintiffs
17          Defendants are of the opinion that “the list of potential opt-ins should include drivers
18   who were employed by Defendants within three years of when the Court granted
19   conditional certification.” (Doc. 93 at 2.) Plaintiffs object to Defendants’ attempt to limit
20   the FLSA class in this way. (Doc. 94 at 2-3.) The Court will allow the notice to be sent to
21   all current and former employees of The Driver Provider who were drivers at any time
22   from December 6, 2016 to the receipt of the notice. By allowing notice back to December
23   6, 2016, the Court is not making any ruling as to the viability of claims before March 23,
24   2018. That issue may be argued in a separate motion.
25             E. Statement of Defendants’ Defenses
26          Defendants have requested that they be allowed to place a statement regarding their
27   defenses in the notice. The Court will allow Defendants to place the proposed statement of
28   their defenses in the notice because the Plaintiffs were allowed to place a statement of their


                                                  -4-
      Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 5 of 6



 1   case in the notice. However, because the facts are disputed, the Court will not allow
 2   Defendants’ assertion in the notice that they relied on findings from the Department of
 3   Labor and counsel that drivers were paid properly. (Doc. 94 at 5.)
 4             F. Discovery and Costs Associated with Lawsuit
 5          Defendants’ position is that potential opt-ins should be advised that if they join the
 6   lawsuit, “they may be required to participate in discovery and may be required to share in
 7   the payment of Defendants’ costs in the event Defendants prevail”. (Doc. 93 at 3.)
 8   Defendants cite no authority supporting this request. Plaintiffs object to this request. (Doc.
 9   94 at 5-6.) “[W]here individualized discovery is unlikely, the potential negative deterring
10   effects of including information about associated costs outweigh the benefits.” Weeks v.
11   Matrix Absence Mgmt. Inc., No. CV-20-00884-PHX-SPL, 2020 WL 6081500, at *5 (D.
12   Ariz. Oct. 15, 2020). Here, individualized discovery is unlikely. Therefore, Court rejects
13   this provision.
14             G. Choice of Counsel
15          Defendants’ position is that the notice should contain a provision explaining that
16   potential collective action members are permitted to have their choice of counsel. (Doc. 93
17   at 3.) Plaintiffs oppose the request. Stating that a plaintiff may opt in and select their own
18   attorney would be confusing to potential plaintiffs and potentially cumbersome for the
19   Court. See Adams v. Inter-Con Sec. Systems, Inc., 242 F.R.D. 530, 541 (N.D. Cal. 2007)
20   (“Suggesting that a plaintiff may opt in and bring her own lawyer along would lead to
21   confusion, inefficiency, and cumbersome proceedings.”). Accordingly, the Court rejects
22   this provision.
23             H. Contact Method for Defendants’ Counsel
24          Defendants request that the Court allow them to list the contact information of
25   Defendants’ counsel in the notice. The Court rejects this request as it would invite
26   potentially improper communications between potential collective action members and
27   opposing counsel. See Barba v. Seung Heun Lee, No. CV 09-1115-PHX-SRB, 2010 WL
28   11515528, at *3 (D. Ariz. June 15, 2010) (“a lawyer may not communicate with a


                                                 -5-
       Case 2:19-cv-05760-SMB Document 96 Filed 04/12/21 Page 6 of 6



 1   represented party without the consent of opposing counsel.”).
 2             I. Defendants’ Language Regarding Retaliation
 3          Plaintiffs complain that, “Defendants’ proposed notice fails to alert the potential
 4   Opt-in Plaintiffs that retaliation is prohibited by federal law and fails to tell the potential
 5   Opt-in Plaintiffs what to do if they have been retaliated against.” (Doc. 94 at 7.) The Court
 6   will replace Defendants’ proposed language with language explaining that retaliation is
 7   prohibited by federal law, but the Court rejects Plaintiffs’ request to include language
 8   explaining what to do if class members are retaliated against.
 9   III.   CONCLUSION
10          The Notice of Consent to Sue form approved by the Court is attached to this order.
11   For the reasons discussed above,
12          IT IS ORDERED that Plaintiffs are permitted to distribute the Notice and Consent
13   to Sue forms via U.S. mail and email;
14          IT IS FURTHER ORDERED that Defendants produce the names, position(s)
15   held, employment dates, employment location(s), the entity for whom the employee
16   worked or works, last known addresses, and email addresses of potential collective action
17   members within two weeks of the date of this order;
18          IT IS FURTHER ORDERED that the opt-in period for potential collective action
19   members shall be 60 days from the date the Notice and Consent to Sue form is mailed or
20   emailed and 45 days from the date any second or subsequent mailing or email is made for
21   individuals for whom a mailed or emailed Notice and Consent to Sue is returned as
22   undeliverable;
23          IT IS FURTHER ORDERED that the Plaintiffs may utilize the Notice and
24   Consent to Sue form accompanying this order.
25          Dated this 12th day of April, 2021.
26
27
28


                                                  -6-
